Citation Nr: 1607683	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-23 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


ISSUES

1.  Entitlement to a certificate of eligibility for specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to July 1959, and from April 1960 to September 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

Also, in December 2010, the Board remanded the issue of entitlement to a TDIU for the period prior to January 22, 2007 to the RO for further development.  Subsequently, an April 2012 rating decision awarded a TDIU for the entire period on appeal prior to January 22, 2007.  Therefore, as the full benefit sought on appeal has been granted by the RO, the matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for left foot drop as secondary to a left knee disability has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  See Board hearing transcript at 6.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A certificate of eligibility for assistance in acquiring specially adapted housing may be extended to a veteran entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) certain severe burn injuries.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809 (2015).  Recent revisions also added provisions relating to veterans with amyotrophic lateral sclerosis.  See 78 Fed. Reg. 72576 (Dec. 3, 2013).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Eligibility for assistance in acquiring a special home adaptation grant may be extended to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a), and is entitled to compensation for 
(1) permanent and total disability due to the anatomical loss or loss of use of both hands, certain severe burn injuries, or certain inhalation injury residuals; or (2) Blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.309a(b) (2015) (effective October 25, 2010).

The Veteran claims entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing, or a special home adaption grant.

The Veteran is presently service-connected for as follows:  Meniere's disease (100 percent), a right knee disability (10 percent), a left knee disability (10 percent), and posttraumatic stress disorder (70 percent).  

The Veteran's primary contention is that his Meniere's disease symptoms, such as dizziness and gait disturbance, cause the loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  He testified at the Board hearing that he uses a cane for walking, and that 90 percent of the time he walks with his wife on his arm to prevent from falling.  See transcript at 8.

The Veteran was afforded a VA examination in March 2011.  The Board acknowledges that the March 2011 VA examiner noted he had "not seen such severe Meniere's disease in my whole professional practice."  Regarding the Veteran's knee disabilities, the VA examiner noted, among other things, moderate laxity or instability, degenerative joint disease and almost normal range of motion (zero to 125 degrees bilaterally), and that the Veteran could not perform prolonged walking or standing.  The VA examiner did not, however, address whether the Veteran's Meniere's disease, or knee disabilities, effectively caused the loss or loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  The Board also acknowledges that the Veteran asserts that a goniometer was not used to measure ranges of motion during the March 2011 VA examination.  Therefore, the Board will remand this matter for a new VA examination to address whether the Veteran's Meniere's disease and knee disabilities cause the loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  A goniometer should be used in measuring ranges of motion.

In addition, the Board notes that at the time the July 2012 statement of the case (SOC) was issued, none of the Veteran's VA treatment records dated since December 2009 were associated with the claims file (the Veteran filed his claims in November 2010).  The list of evidence in the July 2012 SOC did not include any treatment records.  In September 2012, all of the Veteran's VA treatment records dated through September 2012 were associated with the claims file, but no subsequent supplemental statement of the case (SSOC) was ever issued.  In November 2013, the Veteran's claims were certified to the Board.  Additional VA treatment records dated through September 2014 were recently added to the electronic claims file as well.  Based thereon, on remand, the RO should review all of the Veteran's relevant VA treatment records in the claims file in the first instance, and issue a SSOC (noting the records were reviewed).  See 38 C.F.R. § 19.37 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA examination relating to the his claims for specially adapted housing and a special home adaptation grant.  Any and all tests and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as to whether it is "at least as likely as not" that the Veteran's service-connected Meniere's disease, and service-connected bilateral knee disabilities, "cause the loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair."  

Please emphasize that a goniometer should be used in measuring ranges of motion, and the VA examiner should note in the report that a goniometer was used.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC should note that all of the Veteran's VA treatment records in the claims file from the period on appeal have been reviewed.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

